IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ROBERT D. DIXON,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1109

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 13, 2016.

An appeal from an order of the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Clayton R. Kaeiser, Coral Gables, for Appellant.

Pamela Jo Bondi, Attorney General, and Quentin Humphrey, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., ROWE and WINOKUR, JJ., CONCUR.